DETAILED ACTION

Election/Restrictions
Applicant’s election of acyl sarcosine or sarcosinates in the reply filed on 02/01/2021 is acknowledged. Applicant did not fully response to the election of species requirement with an election to a single specific amino acid compound from the elected species genera for prosecution on the merits. A call was made to Applicant to see if an election could be made to be fully compliant with the election requirement wherein Applicant called and left a message electing the single specific acylated amino acid of N-lauroyl sarcosine. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement on 02/01/2021, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Application
Applicant has elected the species genera of acyl sarcosine or sarcosinates and elected the single specific species of N-lauroyl sarcosine from the elected species genera for the examination.
Claims 1-5 are pending.
Claims 1-5 are present for examination at this time.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hellberg et al. (U.S. Pat. Pub. 2002/0103255) in view of Taraporewala et al. (U.S. Pat. Pub. 2013/0281420).
Rejection:
Hellberg et al. teaches ophthalmic solutions comprising a prostaglandin FP receptor agonist (prostaglandin analogs) and a prostaglandin synthesis inhibitor (abstract, claim 4). The prostaglandin FP receptor agonists include bimatoprost which is claimed (claim 4, example 7). The composition comprises the prostaglandin analogs at about 0.00003-about 0.5% [67], water, pH about 4.5-about 8.0. It can comprise preservatives at about 0.001-about 1.0% such as benzalkonium chloride, propyl paraben and other agents known in the art [70]; surfactants at about 0.01%-about 2% like polysorbate and Pluronics (poloxamers) [71-72]; and viscosity agents like carbopol and HPMC (see full document specifically areas cited).
While Hellberg et al. does not teach the exact claimed values for the bimatoprost (prostaglandin analog), preservative, and surfactant; Hellberg et al. does teach ranges that embrace them wherein it is prima facie obvious to optimize within the taught ranges to arrive at the claimed values as a means to attain the desired therapeutic profile with a 

Hellberg et al. does not expressly teach the inclusion of a biguanide or an acylated amino acid such as N-lauroyl sarcosine sodium (also known as sodium lauroyl sarcosinate), but does expressly teach the inclusion of preservatives and surfactants.
Taraporewala et al. teaches that known ophthalmic preservatives include polyamino propyl biguanide (PAPB also known as polyhexamethylene biguanide) , chlorohexidine, chlorohexidine digluconate, benzalkonium chloride, and propyl paraben [39]; and known ophthalmic surfactants include sodium lauroyl sarcosinate (also known as N-lauroyl sarcosine sodium), polysorbates (tween), and poloxamers  [41].
Wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a biguanide like chlorohexidine or polyhexamethylene biguanide, and a surfactant like sodium lauroyl sarcosinate as suggested by Taraporewala et al. and produce the claimed invention; as Hellberg et al. teaches the inclusion of preservatives and surfactants and it is prima facie obvious to incorporate a known preservative (i.e. chlorohexidine, polyhexamethylene biguanide, biguanides - not BAK) and surfactant (i.e. sodium lauroyl sarcosinate) for its known purpose with a reasonable expectation of success absent evidence of criticality for the specific surfactant and preservative.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Khopade et al. (WO 2016/016908) in view of Pujara (U.S. Pat. Pub. 2014/0121209). 
Rejection:
Khopade et al. teaches an ophthalmic aqueous suspension comprising a drug including prostaglandin such as bimatoprost (Page 7 line 13-15), a resin, a suspending agent (anionic polymer), preservative from about 0.005-about 0.05% such as polyhexamethylene biguanide and chlorhexidine (Page 13 lines 1-5, 10, 16-17; biguanides-not BAK), and additional adjuvant such as N-lauroyl sarcosine sodium at 0.06%(Page 13 lines 17-18, Example 2A/2B, see full document specifically areas cited).
Khopade et al. does not expressly teach the concentration for the bimatoprost/drug but does expressly teach the inclusion of bimatoprost.
Pujara teaches that bimatoprost is known to be ophthlamically useful at 0.005-0.05% such as 0.01% [56]. 
Wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the disclosed bimatoprost at 0.01% as suggested by Pujara and produce the claimed invention; as Khopade et al. teaches the inclusion of bimatoprost and it is prima facie obvious to incorporate the bimatoprost at its known ophthlamically useful concentration (i.e. 0.01%) with a reasonable expectation of success.

Conclusion
Claims 1-5 are rejected.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GIGI G HUANG/Primary Examiner, Art Unit 1613